Citation Nr: 1243192	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as rectal bleeding, to include as due to undiagnosed illness or medically unexplained multi-system illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.  

The Veteran requested a Board hearing at the RO and was scheduled for one in October 2012.  He failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.  

The issue of entitlement to service connection for a right elbow disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a gastrointestinal disability, claimed as rectal bleeding, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's current left elbow disability, diagnosed as posteromedial impingement of the left elbow, is related to his active service.






CONCLUSION OF LAW

The criteria for service connection for a left elbow disability, diagnosed as posteromedial impingement of the left elbow, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran claims he has a left elbow disability due to in-service duties carrying loads of heavy equipment.  

His service treatment records confirm the Veteran was seen and treated for left elbow complaints during his active air service.  In May 2000 he complained of left elbow pain over the last six months, which he thought might be related to an Anthrax vaccination shot.  No diagnosis was rendered, but the examiner doubted the pain stemmed from a shot; rather the pain seemed to be musculoskeletal in nature.  

The Veteran was seen again in March 2004 complaining of pain in the left elbow.  The examination at the time was normal, but the examiner linked the pain to "likely" anterior interosseous nerve compression.  Tinel and Phalen signs were positive.  In March 2006, the Veteran was again seen complaining of left elbow pain after he stumbled carrying a heavy load.  At that time, he was diagnosed with left elbow strain.  

After service, the Veteran was afforded a medical examination by the same orthopedic surgeon who treated him in the service for "likely" anterior interosseous nerve compression.  In an October 2007 report, the orthopedic surgeon again noted the Veteran's pertinent service and medical history.  At that time the Veteran was diagnosed with "posteromedial impingement of the elbow."  The diagnosis was linked to "repetitive valgus extension overload...."  

In short, the Veteran's service treatment records confirm complaints and treatment for left elbow pain, at least once associated with a lifting injury.  After service, the Veteran was treated and diagnosed with posteromedial impingement of the elbow in October 2007, a little more than one year after separation, associated with "repetitive valgus extension overload."  

The Veteran claims his left elbow pain began in service after lifting heavy equipment and has persisted ever since.  His lay statements are consistent with the circumstances of his service and the other objective medical evidence of record.  The Board has no reason to doubt the Veteran's credibility and there is no medical evidence to the contrary.

Thus, the preponderance of the evidence indicates the Veteran's left elbow disability, currently diagnosed as posteromedial impingement of the left elbow, was incurred during his active service.  Accordingly, service connection is warranted for this disability.


ORDER

Entitlement to service connection for a left elbow disability is granted.


REMAND

The Veteran claims he incurred intermittent, but chronic, rectal bleeding in the service, which has persisted ever since.  Various diagnostic testing has been done through the years, but no firm diagnosis has ever been rendered.

Initially, the Board notes this issue was last adjudicated in an April 2009 Statement of the Case (SOC).  Thereafter, a significant amount of medical evidence was associated with the claims folder.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.

The Board notes that the duty to assist includes providing an examination or obtaining a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, service treatment records confirm the Veteran was regularly seen complaining of rectal bleeding beginning in the 1990s.  He was treated for various suspected diagnoses, to include gastroenteritis, inguinal hernia, hemorrhoids, ulcerative colitis, and irritable bowel disorder.  In June 1997, the doctor also noted the Veteran's pre-service appendicitis (1973), which may have caused scarring and be partially responsible for the Veteran's recurrent bleeding.  The doctor at that time, however, felt the more likely explanation was post-antibiotic diarrhea, which eventually resolved.  The Veteran had colonoscopies and other diagnostic tests through the years up until his 2006 separation from the service with various provisional diagnoses related to his stomach. 

The Board notes the Veteran's service records confirm that he served in Saudi Arabia from September 1997 to January 1998.

A presumption exists for Persian Gulf War veterans where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more and cannot otherwise be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  

The RO never considered the applicability of this presumption.  In light of the time period of the Veteran's service in Saudi Arabia and the continuity of his rectal bleeding complaints throughout the decades, development must be completed to ascertain the applicability of this presumption.  

The Veteran was provided a medical examination in June 2007, but the examiner merely summarized the Veteran's in-service medical treatment for rectal bleeding.  The examiner did not proffer an opinion as to whether the Veteran has had a gastrointestinal disorder during the period of this claim that is attributable to his active service.  In light of the inadequacy of the examination, the additional development necessary here, and the additional theory of entitlement reasonably raised by the record (i.e., undiagnosed illness or medically unexplained multi-symptom illness), a new VA examination is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should take into account the Veteran's confirmed service in Saudi Arabia during the Persian Gulf War, and his ongoing complaints of and treatment for rectal bleeding throughout his active service.

Following a review of the record and based on the examination results, the examiner should identify all gastrointestinal disorders that have been present at any time during the pendency of the claim.  In addition, with respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty, or arose after such service, but is etiologically related to service.

If the Veteran has gastrointestinal disorder that is not attributable to any known diagnosis, the examiner should so state and should identify any objective signs and symptoms of the disorder.

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative are to be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond. Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


